COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00391-CV


H&H Steel Fabricators, Inc.;             §    From the 43rd District Court
Towncreek Industrial, LLC; and
James Tobey                              §    of Parker County (CV15-0496)

v.                                       §    October 27, 2016

Wells Fargo Equipment Finance, Inc.      §    Opinion by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s summary judgment. It is ordered that the

summary judgment of the trial court is affirmed.

      It is further ordered that appellant H&H Steel Fabricators, Inc., Towncreek

Industrial, LLC, and James Tobey shall bear the costs of this appeal, for which let

execution issue.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Lee Gabriel
                                        Justice Lee Gabriel